Title: From Benjamin Franklin to Jane Mecom, 17 February 1774
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
London, Feb. 17. 1774
I received your kind Letter of Dec. 11. and rejoice to hear of your Welfare and easy Situation.
You will hear before this comes to hand, that I am depriv’d of my Office. Don’t let this give you any Uneasiness. You and I have almost finished the Journey of Life; we are now but a little way from home, and have enough in our Pockets to pay the Post Chaises.
Intending to disgrace me, they have rather done me Honour. No Failure of Duty in my Office is alledg’d against me; such a Fault I should have been asham’d of. But I am too much attach’d to the Interests of America, and an Opposer of the Measures of Administration. The Displacing me therefore is a Testimony of my being uncorrupted. Thanks to God I continue in good Health, and am ever, Your affectionate Brother
B Franklin
My best Respects to good Dr. Cooper. I shall write to him soon.
 
Addressed: To / Mrs Mecom / Hanoverstreet / Boston
